      CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 1 of 40




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


 Minnesota Voters Alliance, Andrew                  Case No. ___________________
 Cilek, Kim Crockett, Craig Anderson,
 Yvonne Hundshamer, Craig Jones,

                     Plaintiffs,

 v.
                                                    Complaint for Declaratory
 Tim Walz, in his official capacity as                and Injunctive Relief
 Governor of Minnesota, or his
 successor; Steve Simon, in his official
 capacity as Secretary of State of
 Minnesota, or his successor, Mark V.
 Chapin, in his official capacity as
 Hennepin County Auditor, or his
 successor, Christoper A. Samuel, in his
 official capacity as Ramsey County
 Auditor, or his successor, Keith Ellison,
 in his official capacity as Attorney
 General of Minnesota, or his successor,
 Mike Freeman, in his official capacity as
 Hennepin County Attorney, or his
 successor, John Choi, in his official
 capacity as Ramsey County Attorney, or
 his successor,

                     Defendants.


                                     Introduction

       Even in pandemics, when there is a likelihood of government deprivation of

civil liberties, the branches of the government have to work to together to ensure that

the laws are narrowly tailored to meet a compelling state interest. No one in this case
      CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 2 of 40




is saying that mask wearing isn’t a good thing. It’s just in this case the State of

Minnesota has created conflicting laws where people are criminally prosecuted for

wearing a mask and for not wearing a mask. The executive and legislative branch must

decide which law prevails. Meanwhile, failing to do so has created a chilling effect on

the plaintiffs who wish to exercise their political rights protected by the First

Amendment in public places—including attendance at polling places for in-person

voting.

                                Jurisdiction and Venue

        1.    In bringing this case, the Plaintiffs invoke this Court’s jurisdiction under

28 U.S.C. § 1331 (federal-question jurisdiction), 28 U.S.C. § 2201 (declaratory-

judgment jurisdiction), and 42 USC §§ 1983, 1988 (civil-rights statutes). The Court

also has supplemental jurisdiction over the claims brought under the Minnesota

Constitution. 28 U.S.C. § 1367.

        2.    Venue is proper in this Court under 28 U.S.C. § 1391 because all the

Defendants are Minnesota public officials and reside within this district, and because

the events or omissions giving rise to the claims presented occurred within this

district.


                                          Parties

A. The Plaintiffs




                                             2
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 3 of 40




      3.     The Plaintiffs are Minnesota political participants and a Minnesota

nonprofit corporation.

      Plaintiff Andrew Cilek

      4.     Plaintiff Andrew Cilek is a voter, resident and taxpayer in Minnesota. He

resides in Hennepin County.

     Plaintiff Kim Crockett

      5.     Plaintiff Kim Crockett is a voter, resident and taxpayer in Minnesota. He

resides in Hennepin County.

      Plaintiff Craig Anderson

      6.     Plaintiff Craig Anderson is a voter, resident and taxpayer in Minnesota.

He resides in Ramsey County.

      Plaintiff Yvonne Hundshamer

      7.     Plaintiff Yvonne Hundshamer is a voter, resident and taxpayer in

Minnesota. She resides in Ramsey County.

      Plaintiff Craig Jones

      8.     Plaintiff Craig Jones is a voter, resident and taxpayer in Minnesota. He

resides in Ramsey County.

      Plaintiff Minnesota Voters Alliance

      9.     Minnesota Voters Alliance (MVA) is a Minnesota nonprofit corporation

with members and supporters who seek to ensure, as part of their collective

objectives, public confidence in the integrity of Minnesota’s elections, in election
                                            3
      CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 4 of 40




results and election systems, processes, procedures, and enforcement, and that public

officials act in accordance with the law in exercising their obligations to the people of

the State of Minnesota. Its membership includes individual registered voters and

taxpayers. Andy Cilek is MVA’s President. The rest of the plaintiffs are MVA

members and supporters.

B. The Defendants

       10.    The Defendants are public officials in Minnesota.

       Defendant Tim Walz

       11.    Defendant Tim Walz, Minnesota’s Governor, is sued in his official

capacity.

       Defendant Steve Simon

       12.    Defendant Steve Simon, Minnesota’s Secretary of State, is sued in his

official capacity.

       Defendant Mark V. Chapin

       13.    Defendant Mark V. Chapin, Hennepin County Auditor, is sued in his

official capacity.

       Defendant Christopher A. Samuel

       14.    Defendant Christopher A. Samuel, Ramsey County Auditor, is sued in

his official capacity.

       Defendant Keith Ellison



                                            4
      CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 5 of 40




       15.    Defendant Keith Ellison, Minnesota’s Attorney General, is sued in his

official capacity.

       Defendant Mike Freeman

       16.    Defendant Mike Freeman, the Hennepin County Attorney, is sued in his

official capacity.

       Defendant John Choi.

       17.    Defendant John Choi, the Ramsey County Attorney, is sued in his

official capacity.


                                         Standing

       18.    An actual controversy exists between the parties, and the Plaintiffs have

suffered an injury-in-fact that is directly traceable to the Defendants. 28 U.S.C. § 2201.

Specifically, the Plaintiffs have engaged, or propose to engage, in campaigning and

voting activities either wearing a face mask or not wearing a face mask. Under

Minnesota law, both wearing a face mask and not wearing a face mask are criminal

activities. The Plaintiffs fear that, as a result of the Plaintiffs’ speech, expressive and

associational activities in public places, including in-person voting, at least one of the

Defendants will initiate a complaint or prosecute at least one of the Plaintiffs for

either the Plaintiff wearing a mask or not wearing a face mask. Therefore, the

Plaintiffs and each of them have had their First Amendment political activities

deterred and chilled.

                                              5
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 6 of 40




      19.     The impending threatened injury to the Plaintiffs is real and concrete.

      20.     This Court’s favorable decision will redress the Plaintiffs’ injuries and

allow them to exercise their First Amendment rights without fear of being sued or

prosecuted.

                                  Statement of Facts

Procedural Background

      21.     On March 13, 2020, the Governor signed “Executive Order 20-01:

Declaring a Peacetime Emergency and Coordinating Minnesota's Strategy to Protect

Minnesotans from COVID-19”

      22.     Since then, the Governor has issued eighty-two executive orders, Nos.

20-01 through 20-82.

      23.     The Governor has claimed legal authority to issue these executive orders

pursuant to Minn. Stat. § 12.31, Subd. 2.

      24.     The Governor has issued subsequent executive orders extending the

peacetime emergency for additional day thirty periods with Executive Order 20-35 on

April 13, 2020, Executive Order 20-53 on May 13, 2020, Executive Order 20-75 on

June 12, 2020, and Executive Order 20-78 on July 13, 2020.

      25.     Each of these executive orders extending the peacetime emergency

noted that the governor’s asserted authority could only be rescinded by “a majority

vote of each house of the legislature pursuant to Minnesota Statute 2019, section

12.31, subdivision 2(b).”
                                            6
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 7 of 40




Executive Order 20-81 makes it a crime not to wear a mask.

      26.    On July 22, 2020, Defendant Walz signed “Executive Order 20-81:

Requiring Minnesotans to Wear a Face Covering in Certain Settings to Prevent the

Spread of COVID-19.” Ex. 1.

      27.    Executive Order No. 20-81, page 3, generally asserts: “Minnesotans

must wear a face covering in indoor businesses and indoor public settings.”

      28.    Executive Order No. 20-81, pages 13 and 14, establishes criminal

enforcement provisions for not wearing a mask, to-wit:

             a.    For an individual, it is criminal petty misdemeanor not to be

                   wearing a mask: “Any individual [adult, non-student] who willfully

                   violates this Executive Order is guilty of a petty misdemeanor and

                   upon conviction must be punished by a fine not to exceed $100.”

             b.    For a business, it is a criminal misdemeanor not to be wearing a

                   mask and requiring compliance: “Any business owner, manager,

                   or supervisor who fails to comply with this Executive Order is

                   guilty of a misdemeanor and upon conviction must be punished

                   by a fine not to exceed $1,000, or by imprisonment for not more

                   than 90 days.”

Minnesota Statutes § 609.735 makes it a crime to wear a mask.




                                          7
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 8 of 40




        29.   However, Minnesota Statutes § 609.735 (Ex. 3) makes wearing a mask in

a public place a criminal act, punishable by up to 90 days imprisonment and/or a

$1000 fine.

        30.   The only exceptions to this prohibition is if wearing a mask is “based on

religious beliefs, or incidental to amusement, entertainment, protection from weather,

or medical treatment.”

        31.   Under common definitions of “treatment,” mask-wearing to prevent a

contagious disease is not medical “treatment.” That is why the executive order seeks

to assure on page 13 of Executive Order 20-81 that “(w)earing a face covering in

compliance with this Executive Order or local ordinances, rules, or orders is not a

violation of Minnesota Statutes 2019, section 609.735.” Ex. 1.

The face covering mandate in Executive Order 20-81 does not fit the common
understanding of a “medical treatment” to satisfy the exemption in Minnesota
Statute § 609.735.
        32.   Executive Order No. 20-81 conflicts with Minnesota Statutes § 609.735

which makes mask wearing a criminal act:

        “A person whose identity is concealed by the person in a public place by means
        of a … mask, or other disguise, unless based on religious beliefs, or incidental
        to amusement, entertainment, protection from weather, or medical treatment,
        is guilty of a misdemeanor.”

Minnesota Statutes §609.735, Concealing Identity. In Minnesota, wearing a mask in

public is a crime. But, Executive Order No. 20-81 makes it a crime not to wear a

mask.


                                            8
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 9 of 40




      33.    To be sure, Minnesota Statutes § 609.735 does contain an exception for

medical “treatment.” But, under common definitions of “treatment,” mask-wearing to

prevent a contagious disease is not medical “treatment.”

      34.    Medical treatment is commonly defined as, “the management and care

of a patient for the purpose of combating disease, injury, or disorder.” Or. Admin. R.

436-009-0005 (2020). Unlike medical treatment, public health stresses, “the

prevention of disease, while medicine deals with the prevention, diagnosis, and

treatment of individuals. Medication, surgery, and other forms of individual

intervention are the principal tools of the medical clinician.” Harvey V. Feinberg, MD,

PhD., Public Health and Medicine: Where the Twain Shall Meet, 41 American Journal

of Preventative Medicine 4, Supplement 3. S149 (2011).

      35.    Therefore, the commonly understood definition of a medical treatment

consists of three elements: preventative action, diagnosis, and treatment of the

underlying problem through various methods of intervention.

      36.    Under this commonly understood definition Executive Order 20-81

functions as a public health measure and not a medical treatment. The order focuses

on preventing and minimizing the spread of COVID-19. It allows broad categories of

people to be exempted from the Order requirements in Section 8(a)-(c), but does not

tailor any solutions to specific patient concerns. The order lacks any specific

instructions regarding treatment for a COVID-19 diagnosis.



                                            9
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 10 of 40




       37.      These Order requirements are less like a medical treatment and more like

the public health requirements mandating the fluoridation of municipal water supplies

in Minn. Stat. § 144.145.

       38.      In previous Executive Orders, such as 20-33, the Governor recognized

his actions were seeking, “to balance public health needs….” Even the Governor

admits the public health component of his Executive Orders. Without a medical

treatment necessitating a mask exemption, the Order fails to exempt Minnesotans

wearing masks in public spaces from the criminal provisions of Minnesota Statute §

609.735.

Defendants Attorney General Ellison, Hennepin County Attorney Freeman
and Ramsey County Attorney Choi are to prosecute plaintiffs for wearing a
mask and prosecute plaintiffs for not wearing a mask during political activities
in public places.

       39.      Under Minnesota’s criminal code, the Attorney General and county

attorneys prosecute crimes.

       40.      Minnesota Statutes § 609.735 makes wearing a mask in a public place a

criminal act.

       41.      Under Minnesota Statutes § 609.735, Defendants Attorney General

Ellison, Hennepin County Attorney Freeman and Ramsey County Attorney Choi

prosecute plaintiffs for wearing a mask and not for wearing a mask.

       42.      The Governor’s Executive Order no. 20-81 makes not wearing a mask in

a public place a criminal act.

                                            10
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 11 of 40




       43.    Under Governor’s Executive Order no. 20-81, Defendants Attorney

General Ellison, Hennepin County Attorney Freeman and Ramsey County Attorney

Choi prosecute plaintiffs for not for wearing a mask.

       44.    So, plaintiffs when engaged in political participation in public places are

to be criminally prosecuted by Defendants Attorney General Ellison, Hennepin

County Attorney Freeman and Ramsey County Attorney Choi for wearing a mask and

for not wearing mask.

       45.    Either way, the plaintiffs get prosecuted.

Secretary of State Simon, Hennepin County Auditor Chapin and Ramsey
County Auditor Samuel are enforcing a policy to wear a mask in the polling
place—while it is a crime to do so under Minnesota Statutes § 609.735.

       46.    Defendant Secretary of State Simon in his policy implementing the

mask mandate dated July 22, 2020 (Ex. 2), requires county auditors and election

officials to recommend, encourage and enforce upon all persons in the polling place

the Executive Order No. 20-81 mask mandate—under threat of prosecution:

       If the voter insists on voting in the polling place without a face covering,
       record any violation of the face cover order…Record the name and addresses
       of a voter from the polling place roster in the incident log along with a notation
       that the voter refused to comply with the facial covering executive order…

Ex. 2 at 2.

       47.    Under Secretary of State Simon’s policy, County Auditor Chapin and

Ramsey County Auditor Samuel enforce a policy upon voters to wear a mask in the

polling place—under threat of prosecution under Executive Order No. 20-81.

                                            11
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 12 of 40




       48.    But, under Minnesota Statutes § 609.735, the same people that

Defendants Simon, Chapin and Samuel are recommending, encouraging and

enforcing to wear a mask are committing a crime by wearing the mask under

Minnesota Statutes § 609.735.

Since Minnesota criminalizes both wearing and not wearing a mask, the
plaintiffs will not participate in First Amendment protected activities—
including in-person voting related to the August 11, 2020 primary election and
beyond.

       49.    The Plaintiffs desire to engage in First Amendment protected activities.

       50.    During elections and election campaigns, the Plaintiffs, in public places,

engage in express political advocacy. Political advocacy includes: running for office;

supporting candidates for office; engaging in political debates; speaking at events;

inviting others to events; holding events; writing letters or editorials; speaking with

news reporters; speaking with friends, family members, strangers, other candidates,

office holders, and governmental and nongovernmental officials regarding political

philosophies, beliefs, positions, opinions, and interpretations; and encouraging

community members to support their positions regardless of their personal ideology.

Such political speech is at the core of First Amendment protection.

       51.    The Plaintiffs also engage in in-person voting at primary elections and

general elections.

       52.    Defendants, collectively, have taken steps towards criminalizing or

prosecuting plaintiffs when wearing a mask in a public place, including the polling

                                            12
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 13 of 40




place, and criminalizing or prosecuting plaintiffs when not wearing a mask in public

places, including the polling place.

       53.    Minnesota criminalizing both wearing and not wearing a mask in public

places, including the polling place, suppresses political participation and voter

attendance.

       54.    A prominent criminal defense attorney Thomas C. Gallagher in a blog

post states that Minnesota criminalizes both wearing and not wearing a mask in public

places. Ex. 4.

       55.    The County Attorney Matthew Franzese has by declaration states that

Minnesota criminalizes both wearing and not wearing a mask in public places. Ex. 5.

       56.    Since Minnesota criminalizes both wearing and not wearing a mask in

public places, the plaintiffs will not participate in First Amendment protected

activities—including in-person voting for the August 11, 2020 primary and beyond.

Plaintiffs claim that Executive Order 20-81 violates the Minnesota Constitution
because it violates Article III’s non-delegation doctrine and ban on legislative
vetoes.

       57.    The plaintiffs also claim that Executive Order 20-81 requiring face mask

wearing is unconstitutional under the Minnesota Constitution as violative of the non-

delegation doctrine, which prohibits delegation of pure legislative power to the

Governor, and violative of the constitutional ban on legislative vetoes, which

prohibits the legislature from interfering with the exercise of executive powers.

                                         Claims
                                            13
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 14 of 40




Count 1: The combination of Minnesota Statutes § 609.735 criminalizing
wearing a mask and Executive Order 20-81 criminalizing not wearing a mask
in public places violates the plaintiffs’ First Amendment rights by failing strict
scrutiny.

       58.      The Plaintiffs incorporate this complaint’s previous paragraphs.

       59.      Political participation in public places is core political speech that is

constitutionally protected under the First Amendment’s Free Speech Clause, which

applies to the states through the Fourteenth Amendment.

       60.      A law that restricts core political speech—such as restricting political

participants access to public places— is content-based, is subject to strict scrutiny and

is unconstitutional unless the law is narrowly tailored to serve a compelling state

interest. E.g., 281 Care Comm., 766 F.3d at 784–85.

       61.      Defendants, collectively, have taken steps towards criminalizing or

prosecuting plaintiffs when wearing a mask in a public place and criminalizing or

prosecuting plaintiffs when not wearing a mask in a public place.

       62.      Minnesota criminalizing both wearing and not wearing a mask in public

places suppresses plaintiffs’ political participation in public places.

       63.      Since Minnesota criminalizes both wearing and not wearing a mask in

public places, the plaintiffs will not participate in First Amendment protected

activities in public places.

       64.      Minnesota Statutes § 609.735 makes wearing a mask in a public place a

criminal act.
                                               14
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 15 of 40




       65.    The Governor’s Executive Order no. 20-81 makes not wearing a mask in

a public place a criminal act.

       66.    The combination of Minnesota Statutes § 609.735 criminalizing wearing

a mask and Governor’s Executive Order no. 20-81 criminalizing not wearing a mask

does not serve a compelling state interest.

       67.    The combination of Minnesota Statutes § 609.735 criminalizing wearing

a mask and Governor’s Executive Order no. 20-81 criminalizing not wearing a mask

is not narrowly tailored.

       68.    On the contrary, the combination of Minnesota Statutes § 609.735

criminalizing wearing a mask and Governor’s Executive Order no. 20-81 criminalizing

not wearing a mask is overbroad.

       69.    The combination of Minnesota Statutes § 609.735 criminalizing wearing

a mask and Governor’s Executive Order no. 20-81 criminalizing not wearing a mask

is overbroad because the government can only criminalize one: wearing a mask or not

wearing a mask. When it criminalizes both, it is making everyone a criminal because

they are either wearing a mask or not wearing a mask.

       70.    The combination of Minnesota Statutes § 609.735 criminalizing wearing

a mask and Governor’s Executive Order no. 20-81 criminalizing not wearing a mask

is overbroad because it unnecessarily bans, deters, and chills constitutionally protected

political activities in public places.



                                              15
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 16 of 40




       71.       Minnesota has less restrictive means of addressing the pandemic.

Minnesota can choose to criminalize not wearing a mask or criminalize wearing a

mask. But, it can’t constitutionally do both without violating the First Amendment.

       72.       The Plaintiffs’ political participation in public places is threatened by

prosecutions for wearing a mask or not wearing a mask.

       73.       One Minnesota County Attorney has stated that Minnesota laws

authorize prosecution for both wearing a mask and not wearing a mask in public

places. Ex. 5.

       74.       Further, as with other criminal laws, wrongful convictions are possible.

Minnesota’s combination of laws criminalizing wearing and not wearing a mask create

a possibility that an innocent person will be fined and jailed, either because of an

incorrect determination of the facts or an incorrect determination of the combination

of laws criminalizing both wearing and not wearing a mask. See Minn. Stat. § 609.03(3)

(providing for a jail sentence or a fine as the punishment for a misdemeanor).

       75.       Furthermore, a person prosecuted for violating Minnesota’s combination

of laws criminalizing wearing and not wearing a mask bears the cost of defending

against the prosecution even if the criminal complaint is dismissed or the person is

acquitted. The risk of the expense of defending oneself is enough to chill protected

speech.




                                               16
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 17 of 40




       76.    Prosecution under Minnesota’s combination of laws criminalizing

wearing and not wearing a mask is a realistic danger that significantly compromises

the ability of Minnesotans to political participate in public places.

       77.    That danger risks chilling the Plaintiffs’ and others’ constitutionally

protected political speech, even if nobody is ever prosecuted for violating the section

       78.    Minnesota’s combination of laws criminalizing wearing and not wearing

a mask has restricted, chilled, or banned the Plaintiffs’ First Amendment activities in

public places.

       79.    Under 28 U.S.C. § 2201(a), this Court “may declare the rights and other

legal relations of any interested party seeking such declaration, whether or not further

relief is or could be sought.”

       80.    The plaintiffs are entitled to a declaration under 28 U.S.C. § 2201(a) that

Minnesota’s combination of laws criminalizing wearing and not wearing a mask is

unconstitutional under the First and Fourteenth Amendments.

       81.    A declaratory judgment will serve a useful purpose in settling this

complaint’s constitutional challenges to Minnesota’s combination of laws

criminalizing wearing and not wearing a mask in public places.

       82.    A declaratory judgment will terminate, and afford relief from, the threat,

uncertainty, and insecurity of Minnesota’s combination of laws criminalizing wearing

and not wearing a mask in public places.



                                            17
    CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 18 of 40




        83.   The plaintiffs are further entitled to a permanent injunction against all

the defendants to prevent the civil and criminal enforcement of Minnesota’s

combination of laws criminalizing wearing and not wearing a mask in public places.

        84.   The defendants’ violations of the plaintiffs’ constitutional rights have

resulted in damages and this Court should grant all relief available under 28 U.S.C. §

1983.


Count 2: The combination of Minnesota Statutes § 609.735 criminalizing
wearing a mask and Executive Order 20-81 criminalizing not wearing a mask
in polling places violates the First Amendment because it is “not capable of
reasoned application.”

        85.   The Plaintiffs incorporate this complaint’s previous paragraphs.

        86.   Political participation at the polling place is considered a non-public

forum. Such political participation is constitutionally protected under the First

Amendment’s Free Speech Clause, which applies to the states through the Fourteenth

Amendment. But, strict scrutiny does not apply.

        87.   In Minnesota Voters Alliance v. Mansky, 138 S.Ct. 1876 (2018), the U.S.

Supreme Court held that Minnesota's political apparel ban restricted a form of

expression protected by the First Amendment and that a polling place in Minnesota

qualifies as a non-public forum for First Amendment purposes.

        88.   The U.S. Supreme Court in Mansky acknowledged that Minnesota's

political apparel ban pursued permissible objective of setting polling place aside as

island of calm in which voters could peacefully contemplate their choices, but

                                            18
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 19 of 40




Minnesota's political apparel ban violated the Free Speech Clause because it was “not

capable of reasoned application.” Id.

       89.      Thus, Minnesota’s laws affecting political attendance at polling places are

unconstitutional if “not capable of reasoned application.”

       90.      Defendants, collectively, have taken steps towards criminalizing or

prosecuting plaintiffs when wearing a mask in a polling place and criminalizing or

prosecuting plaintiffs when not wearing a mask in a polling place.

       91.      Minnesota criminalizing both wearing and not wearing a mask in polling

places suppresses plaintiffs’ political attendance in polling places to vote.

       92.      Since Minnesota criminalizes both wearing and not wearing a mask in

polling places, the plaintiffs will not participate in First Amendment protected

attendance at polling places for in-person voting.

       93.      Minnesota Statutes § 609.735 makes wearing a mask in a polling place a

criminal act.

       94.      The Governor’s Executive Order no. 20-81 makes not wearing a mask in

a polling place a criminal act.

       95.      The combination of Minnesota Statutes § 609.735 criminalizing wearing

a mask and Governor’s Executive Order no. 20-81 criminalizing not wearing a mask

is “not capable of reasoned application” at the polling place.

       96.      The combination of Minnesota Statutes § 609.735 criminalizing wearing

a mask and Governor’s Executive Order no. 20-81 criminalizing not wearing a mask
                                             19
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 20 of 40




provides unbridled discretion to election judges and defendants to determine who to

prosecute for wearing a mask and who to prosecute for not wearing a mask.

      97.    The combination of Minnesota Statutes § 609.735 criminalizing wearing

a mask and Governor’s Executive Order no. 20-81 criminalizing not wearing a mask

is unconstitutional because it unnecessarily bans, deters, and chills constitutionally

protected attendance at polling places to vote.

      98.    Minnesota has less restrictive means of addressing the pandemic.

Minnesota, in order to fight the pandemic, can choose to criminalize not wearing a

mask or criminalize wearing a mask at the polling places. But, it can’t do both without

violating the First Amendment.

      99.    The Plaintiffs’ political attendance at polling places is threatened by

prosecutions for wearing a mask or not wearing a mask. And, as with other criminal

laws, wrongful convictions are possible. Minnesota’s combination of laws

criminalizing wearing and not wearing a mask at polling places creates a possibility

that an innocent person will be fined and jailed, either because of an incorrect

determination of the facts or an incorrect determination of the combination of laws

criminalizing both wearing and not wearing a mask. See Minn. Stat. § 609.03(3)

(providing for a jail sentence or a fine as the punishment for a misdemeanor).

      100. Furthermore, a person prosecuted for violating Minnesota’s combination

of laws criminalizing wearing and not wearing a mask at polling places bears the cost

of defending against the prosecution even if the criminal complaint is dismissed or the
                                            20
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 21 of 40




person is acquitted. The risk of the expense of defending oneself is enough to chill

attendance at polling places to vote.

       101. Prosecution under Minnesota’s combination of laws criminalizing

wearing and not wearing a mask at polling places is a realistic danger that significantly

compromises the ability of Minnesotans to attend polling places to vote.

       102. That danger risks chilling the Plaintiffs’ and others’ constitutionally

protected attendance at polling places, even if nobody is ever prosecuted for violating

the section.

       103. Minnesota’s combination of laws criminalizing wearing and not wearing

a mask at polling places has restricted, chilled, or banned the Plaintiffs’ First

Amendment protected attendance at polling places for in-person voting.

       104. Under 28 U.S.C. § 2201(a), this Court “may declare the rights and other

legal relations of any interested party seeking such declaration, whether or not further

relief is or could be sought.”

       105. The plaintiffs are entitled to a declaration under 28 U.S.C. § 2201(a) that

Minnesota’s combination of laws criminalizing wearing and not wearing a mask at

polling places is unconstitutional under the First and Fourteenth Amendments.

       106. A declaratory judgment will serve a useful purpose in settling this

complaint’s constitutional challenges to Minnesota’s combination of laws

criminalizing wearing and not wearing a mask in polling places.



                                            21
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 22 of 40




        107. A declaratory judgment will terminate, and afford relief from, the threat,

uncertainty, and insecurity of Minnesota’s combination of laws criminalizing wearing

and not wearing a mask in pollling places.

        108. The plaintiffs are further entitled to a permanent injunction against all

the defendants to prevent the civil and criminal enforcement of Minnesota’s

combination of laws criminalizing wearing and not wearing a mask in polling places.

        109. The defendants’ violations of the plaintiffs’ constitutional rights have

resulted in damages and this Court should grant all relief available under 28 U.S.C. §

1983.

Count 3: The combination of Minnesota Statutes § 609.735 criminalizing mask
wearing a mask and Executive Order 20-81 criminalizing not wearing a mask
in public places violates the plaintiffs’ First Amendment expressive association
rights.

        110. The Plaintiffs incorporate this complaint’s previous paragraphs.

        111. The First Amendment’s guarantee of freedom of speech and other

enumerated freedoms includes a right to expressive association: “‘implicit in the right

to engage in activities protected by the First Amendment’ is ‘a corresponding right to

associate with others in pursuit of a wide variety of political, social, economic,

educational, religious, and cultural ends.’” Boy Scouts of America v. Dale, 530 U.S. 640,

647 (2000) (quoting Roberts v. United States Jaycees, 468 U.S. 609, 622 (1984)).

“‘[I]ntrusion into the internal structure or affairs of an association’” can violate the

right to expressive association. Id. at 648 (quoting United States Jaycees, 530 U.S. at 623).

                                             22
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 23 of 40




         112. A law burdening expressive association is subject to strict scrutiny. See,

e.g., Roberts v. United States Jaycees, 468 U.S. 609, 623 (1984); Dale, 530 U.S. at 680

(Stevens, J., dissenting) (citing United States Jaycees, 468 U.S. at 623) (dissenting from

application of the expressive-association doctrine, but conceding that a law burdening

the right to expressive association must be the least restrictive means of achieving a

compelling state interest).

         113. As already explained, Minnesota’s combination of laws criminalizing

wearing and not wearing a mask chills plaintiffs’ political activities in public places.

         114. Indeed, as explained, Minnesota’s combination of laws criminalizing

wearing and not wearing a mask makes any political participation in a public place

risky.

         115. Minnesota’s combination of laws criminalizing wearing and not wearing

a mask, thus, burdens plaintiffs’ ability to politically participate in public places.

         116. Minnesota’s combination of laws criminalizing wearing and not wearing

a mask thus burdens Minnesota Voter Alliance’s, its members’ and its supporters’

ability to advance their causes through cooperation and through fully protected

speech in public places.

         117. Minnesota’s combination of laws criminalizing wearing and not wearing

a mask burdens on the rights to expressive association and free speech are especially

grave because many organizations who meet in public places to be effective political



                                              23
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 24 of 40




organizations. Indeed, some organizations like Minnesota Voters Alliance have, as

their primary purpose, educating and influencing the public.

       118. Minnesota’s combination of laws criminalizing wearing and not wearing

a mask is thus subject to strict scrutiny as a burden on the right to expressive

association.

       119. Minnesota’s combination of laws criminalizing wearing and not wearing

a mask unconstitutionally burdens the right to expressive association because they are

not narrowly tailored to meet a compelling state interest.

       120. The Plaintiffs are thus entitled to a declaration under 28 U.S.C. § 2201(a)

that Minnesota’s combination of laws criminalizing wearing and not wearing a mask is

unconstitutional under the First and Fourteenth Amendments.

       121. And the Plaintiffs are thus entitled to a permanent injunction against all

the Defendants to prevent the civil and criminal enforcement of Minnesota’s

combination of laws criminalizing wearing and not wearing a mask.

Count 4: The Governor’s Executive Order no. 20-81 requiring mask wearing
violates the Minnesota Constitution’s Article III non-delegation doctrine
because it conflicts legislatively-enacted laws.

       122. The Plaintiffs incorporate this complaint’s previous paragraphs.

       123. The Governor’s Executive Order no. 20-81 violates Minnesota’s non-

delegation doctrine because the Governor’s executive orders are an exercise of pure

legislative power effectively repealing legislatively-enacted laws.



                                            24
       CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 25 of 40




         124. The Minnesota Supreme Court has also held that agency rules can not

conflict with statutes:

         While ‘administrative agencies may adopt regulations to implement or make
         specific the language of a statute, they cannot adopt a conflicting rule.'

Hirsch v. Bartley-Lindsay Co., 537 NW 2d 480 (Minn: 1995).

         125. A Governor’s executive orders cannot conflict with statutes without

violating Minnesota Constitution’s express separation-of-powers provisions.

Minnesota’s non-delegation doctrine prohibits delegations of pure legislative
power to the Governor to conflict legislatively-enacted laws.

         126. Throughout its history, the Minnesota Supreme Court has jealously

guarded the constitutional division of powers. Justice Elliott, in State v. Brill, described

at length the history of the doctrine of separation of powers with its limits on the

executive and judiciary branches as well as the legislative branch:

                The tendency to sacrifice established principles of
                constitutional government in order to secure centralized
                control and high efficiency in administration may easily be
                carried so far as to endanger the very foundations upon
                which our system of government rests.
                                               ***
                In speaking of the old Constitution of Virginia, Jefferson
                said: 'All the powers of government, legislative, executive,
                and judicial, result to the legislative body. The concentrating
                these in the same hands is the precise definition of a despotic
                government. It will be no alleviation that these powers will
                be exercised by a plurality of hands and not a single one.'
                Jefferson, Notes on Virginia, p. 195; Story, Const. Law, vol.
                1, § 525.1


1
    State v. Brill, 111 N.W. 639, 640-41 (1907).
                                              25
       CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 26 of 40




         127. The separation of powers doctrine is familiar to this Court, but bears

repeating because of the significance of the doctrine’s role in this controversy: “Under

the Separation of Powers Clause, no branch can usurp or diminish the role of another

branch.”2

         128. The three departments of state government, the legislative, executive,

and judicial, are independent of each other. Neither department can control, coerce,

or restrain the action or non-action of either of the others in the exercise of any

official power or duty conferred by the Constitution, or by valid law, involving the

exercise of discretion.

         129. The Minnesota Constitution states in Article III that “[t]he powers of

government shall be divided into three distinct departments: legislative, executive and

judicial. No person or persons belonging to or constituting one of these departments

shall exercise any of the powers properly belonging to either of the others except in

the instances expressly provided in this constitution.”3

         130. This is an express separation-of-powers article not found in the U.S.

Constitution. Article III expressly bars any department from assuming or asserting

any “inherent powers”― powers not “expressly” given—that properly belong to

either of the others.




2
    See Minn. Const. art. III, § 1; Brayton v. Pawlenty, 768 N.W.2d 357, 365 (Minn. 2010).
3
    Id., emphasis added.
                                              26
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 27 of 40




       131. In short, no “department can control, coerce, or restrain the action or

inaction of either of the others in the exercise of any official power or duty conferred

by the Constitution.”4

       132. Minnesota Supreme Court precedent has “recognized that where the

constitution commits a matter to one branch of government, the constitution

prohibits the other branches from ... interfering with the coordinate branch's exercise

of its authority.”5

       133. Arising from Article III is Minnesota’s non-delegation doctrine. The

state legislature cannot delegate pure legislative power to any government official—

including the Governor.

       134. The Minnesota Supreme Court stated in City of Richfield v. Local No. 1215,

International Association of Fire Fighters, a case where a party challenged the validity of a

delegation of legislative authority:

       The non-delegation doctrine teaches that purely legislative power cannot
       be delegated. Lee v. Delmont, 228 Minn. 101, 112, 36 N.W.2d 530, 538
       (1949). However, where a law embodies a reasonably clear policy or
       standard to guide and control administrative officers, so that the law takes
       effect by its own terms when the facts are ascertained by the officers and
       not according to their whim, then the delegation of power will be
       constitutional. 228 Minn. at 113, 36 N.W.2d at 538.


4
 Id.
5
 Limmer, 819 N.W.2d at 627-28 (Minn. 2012) citing In re Civil Commitment of Giem, 742
N.W.2d 422, 429 (Minn. 2007); see also State ex rel. Birkeland v. Christianson, 179 Minn.
337, 340, 229 N.W. 313, 314 (1930) (explaining that no branch of government “can
control, coerce or restrain the action or non-action of either of the others in the
exercise of any official power or duty conferred by the constitution”).
                                              27
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 28 of 40




276 N.W.2d 42, 45 (1979). See also State v. King, 257 N.W.2d 693 (Minn. 1977); City of

Minneapolis v. Krebes, 303 Minn. 219, 226 N.W.2d 617 (1975); Thomas v. Housing and

Redevelopment Authority, 234 Minn. 221, 48 N.W.2d 175 (1951).

       135. More recently, the Minnesota Court of Appeals, has confirmed the

continued vitality of the non-delegation doctrine:

       The legislature “cannot delegate purely legislative power to any other
       body, person, board, or commission.”

Coalition of Greater Minnesota Cities v. Minnesota Pollution Control Agency, 765 N.W.2d 159,

165 (Minn. App. 2009), quoting Lee v. Delmont, 228 Minn. 101, 112, 36 N.W.2d 530, 538

(1949) (citations omitted).

       136. In addition, in cases involving civil liberties, delegations of legislative

power are particularly apt to be closely scrutinized and narrowly construed. See, e.g.,

I.N.S. v. Chadha, 462 U.S. 919 (U.S. 1983) (a deportable alien had standing to challenge

validity of law due to legislative veto).

The Governor’s Executive Order No. 20-81 is unconstitutional as an exercise of
pure legislative power conflicting with legislatively-enacted law.

       137. The Governor’s Executive Order No. 20-81, requiring mask wearing,

issued under Minnesota Statutes § 12.31, subdivision 2, is unconstitutional because it

is an exercise of pure legislative power conflicting with legislatively-enacted law.

       138. The Governor’s executive orders exercise legislative power. Section

12.32 describes that the executive orders and rules promulgated by the Governor have

the “full force and effect of law”:
                                             28
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 29 of 40




              12.32 GOVERNOR'S ORDERS AND RULES, EFFECT. Orders and
              rules promulgated by the governor under authority of section 12.21,
              subdivision 3, clause (1), when approved by the Executive Council and
              filed in the Office of the Secretary of State, have, during a national
              security emergency, peacetime emergency, or energy supply emergency,
              the full force and effect of law. Rules and ordinances of any agency or
              political subdivision of the state inconsistent with the provisions of this
              chapter or with any order or rule having the force and effect of law
              issued under the authority of this chapter, is suspended during the
              period of time and to the extent that the emergency exists.

       139. But, section 12.32 limits the Governor’s legal authority to suspending

“rules and ordinances of any agency or political subdivision of the state” (county and

local governments).

       140. The Governor is not given the legal authority to suspend state laws or to

conflict with state laws. In order to amend or repeal a state law, the Governor has to

work through the legislative law-making process, not issue executive orders

conflicting with state law.

       141. Legislative power is exercised by the Governor when he restricts civil

liberties by requiring mask wearing under threat of criminal prosecution.

       142. On July 22, 2020, Minnesota’s Governor signed “Executive Order 20-

81: Requiring Minnesotans to Wear a Face Covering in Certain Settings to Prevent the

Spread of COVID-19.” Executive Order No. 20-81, page 3, generally asserts:

“Minnesotans must wear a face covering in indoor businesses and indoor public

settings.”



                                            29
    CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 30 of 40




        143. Executive Order No. 20-81, pages 13 and 14, establish criminal

enforcement provisions for not wearing a mask. For an individual, it is criminal petty

misdemeanor not to be wearing a mask:

        Any individual [adult, non-student] who willfully violates this Executive Order
        is guilty of a petty misdemeanor and upon conviction must be punished by a
        fine not to exceed $100.

        144. For a business, it is a criminal misdemeanor not to be wearing a mask

and requiring compliance:

        Any business owner, manager, or supervisor who fails to comply with this
        Executive Order is guilty of a misdemeanor and upon conviction must be
        punished by a fine not to exceed $1,000, or by imprisonment for not more than
        90 days.

        145. Executive Order No. 20-81 conflicts with Minnesota Statutes § 609.735

which makes mask wearing a criminal act:

        “A person whose identity is concealed by the person in a public place by means
        of a … mask, or other disguise, unless based on religious beliefs, or incidental
        to amusement, entertainment, protection from weather, or medical treatment,
        is guilty of a misdemeanor.”

Minnesota Statutes §609.735, Concealing Identity. In Minnesota, wearing a mask in

public is a crime. But, Executive Order No. 20-81 makes it a crime not to wear a

mask.

        146. To be sure, Minnesota Statutes § 609.735 does contain an exception for

medical “treatment.” But, under common definitions of “treatment,” mask-wearing to

prevent a contagious disease is not medical “treatment.”



                                           30
    CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 31 of 40




      147. Thus, the Governor’s Executive Order No. 20-81 violates the legislative

prerogative of making laws under the Minnesota Constitution, Article IV, section 22:

      Sec. 22. Majority vote of all members to pass a law. The style of all laws
      of this state shall be: "Be it enacted by the legislature of the state of
      Minnesota." No law shall be passed unless voted for by a majority of all
      the members elected to each house of the legislature, and the vote entered
      in the journal of each house.

A majority of the respective state legislative bodies never voted to pass the

Governor’s Executive Order No. 20-81 and repeal Minnesota Statutes §609.735.

      148. The Governor’s Executive Order No. 20-81 also violates the

Presentment Clause of Minnesota Constitution, Article IV, section 23:

      Sec. 23. Approval of bills by governor; action on veto. Every bill passed
      in conformity to the rules of each house and the joint rules of the two
      houses shall be presented to the governor

The Governor’s Executive Order No. 20-81 was not passed in conformity to the rules

of each house and the joint rules of the two houses and subsequently presented to the

Governor.

      149. Importantly, the state legislature did not provide for judicial review of

the Governor’s executive orders under Minn. Stat. § 14.44 which provides judicial

review of state agency rules. As the Minnesota Court of Appeals ruled on May 26,

2020, in a case brought by small businesses closed by the Governor’s executive

orders:

            The [Emergency Executive Orders] were issued pursuant to the
      Governor’s authority under the Minnesota Emergency Management Act
      of 1995, Minn. Stat. §§ 12.01-.61(2018). Petitioners assert that the EEOs
                                           31
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 32 of 40




       are statements of general applicability and future effect and are therefore
       subject to review under Minn. Stat. § 14.44. However, [Minnesota
       Administrative Procedures Act] expressly excepts from its application
       “emergency powers in sections 12.31 to 12.37.” Minn. Stat. § 14.03, subd.
       1. And, consistent with the exception in MAPA, Minn. Stat. § 12.21, subd.
       3(a) authorizes the governor to “make, amend, and rescind the necessary
       orders and rules to carry out the provisions of this chapter…without
       complying with sections 14.001 to 14.69.” Thus, the EEOs were neither
       required to be formally promulgated under MAPA nor were they so
       promulgated. Accordingly, the EEOs are not subject to review by this
       court under Minn. Stat. § 14.44.

Free Minnesota Small Business Coalition, et al. v. Tim Walz, Governor of Minnesota, Case No.

A20-0641. Ex. 64 at 2-3.

       150. So, the Governor’s executive orders which have the “full force and

effect of law” are not subject to statutorily-provided review by the judicial

department. The state legislature’s failure to provide judicial oversight of the

Governor’s executive orders is another aspect of the Governor exercising pure

legislative power.

       151. The Governor’s executive orders promulgated under section 12.31 do

not comply with the Minnesota Constitution, Article III, which states “No

person…constituting one of these departments shall exercise any of the powers

properly belonging to either of the others except in the instances expressly provided

in this constitution.”

       152. The Governor’s executive orders exceed his legal authority by exercising

pure legislative power.



                                             32
    CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 33 of 40




      153. The Court should declare the Governor’s Executive Order no. 20-81

requiring mask wearing as unconstitutional under the Minnesota Constitution and

enjoin its enforcement.

Count 5: Minnesota Statutes § 12.31, subdivision 2, is unconstitutional because
of Minnesota Constitution’s Article III bans legislative veto provisions.

      154. Minnesota Statutes § 12.31 is unconstitutional because it contains a

legislative veto and the unconstitutional provision cannot be severed.

The Minnesota Constitution does not authorize the legislative veto in Minnesota
Statutes § 12.31, subdivision 2.

      155. The Minnesota Statutes § 12.31, applying to peacetime emergencies, is

unconstitutional because it has a provision unconstitutionally authorizing a legislative

veto on extension of peacetime emergencies beyond thirty days. Minnesota Statutes §

12.31, subdivision 2, provides that:

      (a)…A peacetime emergency must not be continued for more than five
      days unless extended by resolution of the Executive Council up to 30
      days… (b) By majority vote of each house of the legislature, the legislature
      may terminate a peacetime emergency extending beyond 30 days. If the
      governor determines a need to extend the peacetime emergency
      declaration beyond 30 days and the legislature is not sitting in session, the
      governor must issue a call immediately convening both houses of the
      legislature.

And, Article III of the Minnesota Constitution bans legislative vetoes.

      156. The legislative veto is a feature of statutes enacted by a legislative body.

      157. A legislative veto is a statutory provision whereby the state legislature

passes a statute granting authority to the Governor to make or implement law and

                                           33
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 34 of 40




reserves for itself the ability to override, through simple majority vote, individual

actions taken by the Governor pursuant to that authority.

       158. Although there is not a Minnesota appellate case on point regarding the

Minnesota Constitution and legislative vetoes, the U.S. Supreme Court has ruled

under similar provisions in the U.S. Constitution that such a legislative veto is

unconstitutional. The U.S. Supreme Court in I.N.S. v. Chadha, 462 U.S. 919 (U.S.

1983) held that a section of the Immigration and Nationality Act authorizing a

legislative veto to invalidate decisions of the executive branch to allow a particular

deportable alien to remain in the United States is unconstitutional, because action by a

legislative body pursuant to that section is essentially legislative and thus subject to the

constitutional requirements of passage by a majority of both Houses and presentation

to the President.

       159. The facts surrounding the Governor’s executive orders even make a

stronger case than Chadha for a constitutional violation under the analogous

separation-of-powers articles in the Minnesota Constitution. In Chadha, the statute

provided the legislative veto under a duly-enacted law. Congress could veto executive

action under that duly-enacted law. Whereas, with the Governor’s executive orders,

the Governor is making the so-called “duly-enacted” law, leaving the legislature with a

legislative veto. Both are unconstitutional because the legislative veto violates the

separation-of-powers articles in the respective constitutions.



                                            34
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 35 of 40




       160. Specifically, the legislative veto of the Governor’s executive orders

provided in section 12.31, subdivision 2, violates the legislative prerogative of making

laws under the Minnesota Constitution, Article IV, section 22:

       Sec. 22. Majority vote of all members to pass a law. The style of all laws
       of this state shall be: "Be it enacted by the legislature of the state of
       Minnesota." No law shall be passed unless voted for by a majority of all
       the members elected to each house of the legislature, and the vote entered
       in the journal of each house.

Instead of a majority of the legislature enacting the laws, the Governor is making the

“duly-enacted” laws by his executive orders.

       161. The Governor’s executive orders also violate the Presentment Clause of

Minnesota Constitution, Article IV, section 23:

       Sec. 23. Approval of bills by governor; action on veto. Every bill passed
       in conformity to the rules of each house and the joint rules of the two
       houses shall be presented to the governor

Instead of the legislature presenting the passed bills to the Governor for signature, the

Governor makes the so-called “duly-enacted” laws in the executive orders and

presents them to the state legislature for a possible legislative veto.

       162. Constitutionally, the Governor has put the cart before the horse. Under

the Minnesota Constitution, the state legislature is to enact the bills and present them

to the Governor to make law. Instead, in violation of the Minnesota Constitution, the

Governor is making the laws by executive order and presenting them to the legislature

for legislative veto.



                                             35
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 36 of 40




The unconstitutional legislative veto provision cannot be severed from the
statute because of legislative intent.

       163. Importantly, since the unconstitutional legislative veto provision of

Minnesota Statutes § 12.31, subdivision 2, cannot be severed, all of the Governor’s

emergency peacetime powers are unconstitutional.

       164. Minnesota Statutes § 645.20 on construction of severable provisions

provides in relevant part:

       If any provision of a law is found to be unconstitutional and void, the
       remaining provisions of the law shall remain valid, unless the court finds
       the valid provisions of the law are so essentially and inseparably connected
       with, and so dependent upon, the void provisions that the court cannot
       presume the legislature would have enacted the remaining valid provisions
       without the void one; or unless the court finds the remaining valid
       provisions, standing alone, are incomplete and are incapable of being
       executed in accordance with the legislative intent.

The Minnesota Supreme Court has held that if the legislature would not have enacted

the remaining provisions without those that are to be severed, the court may not sever

the unconstitutional provision from the statute and leave the remaining language

intact. See Deegan v. State, 711 N.W.2d 89, 98 (Minn. 2006) State v. Shattuck, 704

N.W.2d 131, 143 (Minn. 2005); Chapman v. Comm'r of Revenue, 651 N.W.2d 825, 836

(Minn.2002).

       165. In this case, the legislative veto provision cannot be severed because of

legislative intent.

       166. First, Minnesota Statutes, chapter 12 does not have a provision requiring

severability.
                                            36
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 37 of 40




       167. Second, the state legislature did not have the intent to give the Governor

exclusive authority to make law through executive orders without legislative

approval—as evidenced by the statutory provision for legislative veto.

       168. The legislature enacted the legislative veto to have a way to check the

Governor’s executive powers.

       169. The legislature would never have given the Governor these broad

emergency powers without some legislative check.

       170. So, the legislative intent precludes severing the unconstitutional

legislative veto provision from the rest of the statute.

       171. Accordingly, the Court cannot sever the unconstitutional legislative veto;

it must hold that the entirety of section 12.31, subdivision 2 is unconstitutional.

       172. The Court should declare the Governor’s Executive Order no. 20-81

requiring mask wearing as unconstitutional and enjoin its enforcement.

Count 6: Plaintiffs are entitled to injunctive relief due to the irreparable harm
regarding the violation of constitutional protections.

       173. The Plaintiffs incorporate this complaint’s previous paragraphs.

       174. The Plaintiffs are entitled to preliminary and permanent injunctive relief

prohibiting the Defendants from enforcing Minnesota’s combination of laws

criminalizing both wearing and not wearing a mask.




                                            37
    CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 38 of 40




      175. An injunction will terminate, and afford relief from, the threat,

uncertainty, and insecurity, of Minnesota’s combination of laws criminalizing both

wearing and not wearing a mask.

      176. Minnesota’s combination of laws criminalizing both wearing and not

wearing a mask provides for criminal prosecution and penalties for political speech,

creating a chilling effect on the Plaintiffs’—and others’—speech.

      177. The Plaintiffs are likely to prevail on this action’s merits.

      178. The Plaintiffs will suffer irreparable harm if the Defendants are not

enjoined from enforcing Minnesota’s combination of laws criminalizing both wearing

and not wearing a mask because the Plaintiffs will lose opportunities to engage in

political activities, including voting, protected by the First Amendment.

      179. The Defendants will not suffer any harm if they are prevented from

enforcing Minnesota’s combination of laws criminalizing both wearing and not

wearing a mask.

      180. Granting injunctive relief is in the public interest because doing so

protects everybody’s free-speech rights.

Count 7: Constitutional claims under 42 U.S.C. § 1983 entitle the Plaintiffs to
attorneys’ fees and costs.

      181. The Plaintiffs incorporate this complaint’s previous paragraphs.

      182. The Defendants are responsible for enforcing Minnesota’s combination

of laws criminalizing both wearing and not wearing a mask.

                                           38
     CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 39 of 40




        183. Because enforcement or threatened enforcement of Minnesota’s

combination of laws criminalizing both wearing and not wearing a mask violates,

under color of state law, the Plaintiffs’ First Amendment rights, the Plaintiffs are

entitled to attorneys’ fees and costs incurred in this suit. 42 U.S.C. §§ 1983, 1988.


                                     Prayer for Relief

        Therefore, the Plaintiffs respectfully ask that this Court:

        1.     Declare Minnesota’s combination of laws criminalizing both wearing and

not wearing a mask to be facially, and as applied to the facts of this case,

unconstitutional under the First and Fourteenth Amendments;

        2.     Declaring the Governor’s Executive Order No. 20-81 as a violation of

the Minnesota Constitution;

        3.     Grant a preliminary and permanent injunction enjoining the Defendants

from enforcing the Minnesota’s combination of laws criminalizing both wearing and

not wearing a mask;

        4.     Award the Plaintiffs all costs, expenses, and expert witness fees allowed

by law;

        5.     Award the Plaintiffs attorneys’ fees and costs allowed under 42 U.S.C. §

1988;

        6.     Award the Plaintiffs attorneys’ fees and costs allowed under Minn. Stat.

§§ 15.471–15.474; and

                                             39
        CASE 0:20-cv-01688-PJS-KMM Document 1 Filed 08/04/20 Page 40 of 40




         7.    Award the Plaintiffs such other and further relief as this Court deems

just.




Dated: August 4, 2020.                           /s/Erick G. Kaardal
                                                 Erick G. Kaardal, 229647
                                                 Mohrman, Kaardal & Erickson, P.A.
                                                 150 South Fifth Street, Suite 3100
                                                 Minneapolis, MN 55402
                                                 Telephone: (612) 341-1074
                                                 Facsimile: (612) 341-1076
                                                 Email:       kaardal@mklaw.com
                                                 Attorneys for the Plaintiffs




                                            40
